DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Applicant's amendment to the claims, Declaration filed by Kurt Brown, and arguments filed on 11/19/2021 has been fully considered, and found persuasive. 
The following rejections are herein withdrawn:
1) The rejection of claims 1, 2, 6, 9, 10, 13, 22, 23, 24 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0343030, PTO-892), in view of Kim et al. (WO 2017/143014 A1 , PTO-892) is herein withdrawn.
2) The rejection of claims 14, 15, 19 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0343030, PTO-892 of record), in view of Kim (WO 2017/143014 A1, PTO-892) as applied to claims 1, 2, 6, 9, 10, 13, 22, 23, 24 above, and further in view of Kimball et al. (N ENGL J MED 375, 2016, 422-434, PTO-892 of record) is herein withdrawn.
3) The rejection of claims 1, 2, 6, 9, 10, 13, 14, 15, 19, 22, 23, 24 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0343030, PTO-892 of record), further in view of Kimball et al. (N ENGL J MED 375, 2016, 422-434, PTO-892 of record) is herein withdrawn.


Claim 1 is allowable. The restriction requirement for species election for the additional therapeutic agent as set forth in the Office action mailed on 10/06/2020 is herein withdrawn. Claims 16-18, 20, 21 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The instant invention as defined by claims 1, 6, 9, 10, 13-25 is novel, and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627